990 F.2d 1261
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Martin J. COTE, Defendant-Appellant.
No. 91-30222.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Oct. 5, 1992.Decided March 15, 1993.

Before D.W. NELSON, REINHARDT and KOZINSKI, Circuit Judges.


1
MEMORANDUM*


2
We reverse for the reasons stated in United States v. Caldwell, No. 91-30131, also filed today.   Essentially the same incorrect jury instruction was given here as was given in Caldwell.   CR 368 instrs. 13-14.   And though Cote didn't raise the jury instruction issue on appeal, in this case it would be " 'manifestly unjust' to reverse the conviction of one co-defendant but to uphold the conviction of another co-defendant when the same error affected both defendants."   United States v. Ullah, 976 F.2d 509, 514 (9th Cir.1992).


3
REVERSED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3